Exhibit 10.2(a)
CenturyTel, Inc.
1983 Restricted Stock Plan
(as amended and restated as of May 28, 2009)
 
W I T N E S S E T H:


WHEREAS, on February 21, 1984, CenturyTel, Inc. (formerly Century Telephone
Enterprises, Inc.), a Louisiana corporation (“CenturyTel”), executed a plan
providing for awards of restricted stock to key employees on terms and
conditions substantially similar to those set forth herein, which plan was
amended and restated on November 16, 1995 (the “Plan”); and


WHEREAS, the Plan was further amended by CenturyTel’s Board of Directors on
November 21, 1996, February 25, 1997, February 25, 1998, April 17, 2000, April
25, 2001 and May 28, 2009 (the “Amendments”); and


WHEREAS, CenturyTel wishes to restate the Plan to incorporate the Amendments;
 
NOW THEREFORE, the Plan is hereby amended and restated in its entirety as of
May 28, 2009 to read as follows:


1.           Purpose.  The purpose of the 1983 Restricted Stock Plan is to aid
CenturyTel, Inc. (“CenturyTel”) in securing and retaining key employees of
outstanding ability, and to motivate such individuals to exert their best
efforts on behalf of the Company.  In addition, the Company expects that it will
benefit from the added interest which such individuals will have in the welfare
of the Company as a result of their ownership or increased ownership of the
Company’s Common Stock.  This Plan may be utilized in conjunction with other
short or long term incentive plans at the discretion of the Board of Directors.


2.           Definitions.  As used in this Plan, the following terms shall have
the meanings indicated:


 
(a)
“Board of Directors” or “Board” shall mean not less than a quorum of the whole
Board of Directors of Century Telephone Enterprises, Inc.



 
(b)
“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company or a subcommittee of the Compensation Committee.  The Committee
shall consist of two or more members of the Board of Directors, each of whom
shall qualify as a “non-employee director” under Rule 16b-3 under the Securities
Exchange Act of 1934, as currently in effect or any successor rule.



 
(c)
“Common Stock” shall mean the Company’s presently authorized shares of Common
Stock as this definition may be modified as provided in Section 7 of the Plan.



 
(d)
“Company” shall mean CenturyTel, Inc. and its subsidiaries.



 
(e)
“Fair Market Value” shall be determined as follows:  (i) if the Common Stock or
other security is listed on an established stock exchange or any automated
quotation system that provides sale quotations, the closing sale price for a
share thereof on such exchange or quotation system on the applicable date or, if
shares are not traded on such day, on the next preceding trading date, (ii) if
the Common Stock or other security is not listed on any exchange or quotation
system, but bid and asked prices are quoted and published, the mean between the
quoted bid and asked prices on the applicable date or, if bid and asked prices
are not available on such day, on the next preceding day on which such prices
were available; and (iii) if the Common Stock or other security is not regularly
quoted, the fair market value of a share thereof on the applicable date as
established by the Committee in good faith.



 
(f)
“Participant” shall mean any person who is employed by the Company on a
full-time basis, is compensated for such employment by a regular salary, and in
the opinion of the Committee is either one of the key employees of the Company
in a position to contribute materially to the continued growth and development
and future financial success of the Company or one who has made a significant
contribution to the Company’s operations, thereby meriting special recognition.



 
(g)
“Plan” shall mean the CenturyTel, Inc. 1983 Restricted Stock Plan.



 
(h)
“Retirement Date” shall be the date on which a Participant attains age
fifty-five (55) and has completed ten (10) full years of employment with the
Company.  The Participant’s years of employment with the Company shall be
determined by accumulating such Participant’s full months of employment with the
Company, in the aggregate and without regard to whether such employment was
continuous, and dividing such amount by twelve (12).



 
(i)
“Subsidiary” shall mean any corporation in which the Company owns, directly or
indirectly through subsidiaries, at least fifty percent (50%) of the combined
voting power of all classes of stock.

 
3.           Stock Subject to the Plan.  The maximum number of shares of Common
Stock which may be awarded under the Plan after May 28, 2009 shall not exceed an
aggregate of 366,416 shares.  All such stock shall be shares of Common Stock
which have been authorized but unissued or treasury shares.  Shares of stock
awarded under the Plan and later reacquired by the Company pursuant to the Plan
shall again become available for awards under the Plan.
 
4.           Administration.  The Plan shall be administered by the
Committee.  Subject to the provisions of the Plan, the Committee shall have
exclusive power to select the employees to whom shares of Common Stock will be
awarded under the Plan, to determine the number of shares to be awarded to each
employee selected, and to determine the time or times when shares will be
awarded.  The Committee shall have full power and authority to administer and
interpret the Plan and to adopt such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as the
Committee deems necessary or advisable.  The Committee’s interpretations of the
Plan, and all determinations made by the Committee pursuant to the powers vested
in it hereunder, shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder.  A majority of the
members present at any meeting at which a quorum is present, or acts approved in
writing by all members of the Committee shall be deemed the action of the
Committee.  With respect to Participants who are not subject to Section 16 of
the Securities Exchange Act of 1934 and whose compensation is not subject to
Section 162(m) of the Internal Revenue Code, the Committee may delegate to an
appropriate officer of the Company its authority to designate Participants, to
set the terms of the grants of restricted stock hereunder to such Participants
and to take any and all action with respect to grants to such Participants that
the Committee could take under the terms hereof.


5.           Eligibility.  The individuals who shall be eligible to participate
in the Plan shall be any full-time employee of the Company.


6.           Grant of Shares.  The eligible Employees who shall receive shares
of Common Stock under the Plan, the number of shares to be received by each such
employee, and, subject to the provisions of Section 7, the conditions under
which such shares must be returned to the Company, shall be determined by the
Committee.


7.           Terms and Conditions of Awards.  All shares of Common Stock awarded
to  Participants under this Plan shall be subject to the following terms and
conditions, and to such other terms and conditions not inconsistent with the
Plan as shall be contained in the Agreement referred to in Section 7(e).
 
 
(a)
At the time of the award there shall be established for each Participant a
“Restriction Period” which shall be a specific period of time to be determined
by the Committee.  Shares of stock awarded to Participants may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as hereinafter
provided, during the Restriction Period.  At the time of an award of restricted
shares to a Participant, the Board may also provide for the Restriction Period
to lapse according to the terms designated by the Committee.  Except for such
restrictions on transfer, the Participant as owned of such shares shall have all
the rights of a shareholder of Common Stock, including but not limited to the
right to receive all dividends paid on such shares, subject to the provisions of
Section 8, and the right to vote such shares.



 
(b)
Except as otherwise provided in Section 7(c), if a Participant ceases to be a
full-time employee of the Company, all shares of stock theretofore awarded to
him which are still subject to the restrictions imposed by Section 7(a) shall
upon such termination of employment be forfeited and returned to the Company.



 
(c)
The restrictions imposed by Section 7(a) shall lapse with respect to the shares
theretofore awarded if a Participant ceases to be an employee of the Company and
its subsidiaries by reason of (i) death, (ii) disability within the meaning of
Section 22(e)(3) of the Internal Revenue Code, (iii) retirement on or after the
Retirement Date, but only if such vesting and lapsing of restrictions is
specifically approved by the Committee or its delegee, or (iv) the termination
of the Participant’s employment by the Company, but only if such vesting and
lapsing of restrictions is specifically approved by the Committee or its
designee.



 
(d)
Any certificate issued in respect of shares awarded under the Plan shall be
registered in the name of the Participant and deposited by him, together with a
stock power endorsed in blank, with the Company and shall bear the following
legend:

 
The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 1983 Restricted Stock Plan for CenturyTel, Inc., and an Agreement entered
into between the registered owner and CenturyTel, Inc.  Copies of such Plan and
Agreement are on file in the office of the Secretary of CenturyTel, Inc.,
Monroe, Louisiana.
 
If the shares awarded under the Plan are represented by book or electronic entry
rather than a certificate, the Company shall take steps to restrict transfer of
the shares as it deems necessary or advisable to comply with applicable law.


 
(e)
The Participant shall enter into an Agreement (the “Agreement”) with the Company
in a form specified by the Committee agreeing to the terms and conditions of the
award and such other matters, including compliance with applicable Federal and
State Securities Laws, and methods of withholding required taxes, as the
Committee shall in its sole discretion determine.



 
(f)
At the expiration of the Restriction Period imposed pursuant to Section 7(a),
the Company shall redeliver to the Participant, or his legal representative, the
shares deposited with it pursuant to Section 7(d).



8.           Change in Capitalization.  In the event there is a change in
classification of, or subdivision or combination of, or stock dividend on the
outstanding Common Stock of the Company, the maximum aggregate number and class
of shares as to which awards may be granted under the Plan shall be
appropriately adjusted by the Committee whose determination shall be
conclusive.  Any shares of Common Stock or other securities or assets (other
than ordinary cash dividends) received by a Participant with respect to shares
awarded to him which are still subject to the restrictions imposed pursuant to
Section 7(a) will be subject to the same restrictions and shall be deposited by
the Participant with the Company.


9.           Change of Control.
 
 
(a)
Unless otherwise provided in the Agreement, a Change of Control shall mean:



 
(i)
the acquisition by any person of beneficial ownership of 30% or more of the
outstanding shares of the Common Stock or 30% or more of the combined voting
power of CenturyTel’s then outstanding securities entitled to vote generally in
the election of directors; provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control:



 
(1)
any acquisition (other than a Business Combination (as defined below) which
constitutes a Change of Control under Section 9(a)(iii) hereof) of Common Stock
directly from the Company,

 
 
(2)
any acquisition of Common Stock by the Company,



 
(3)
any acquisition of Common Stock by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or



 
(4)
any acquisition of Common Stock by any corporation pursuant to a Business
Combination that does not constitute a Change of Control under Section 9(a)(iii)
hereof; or



 
(ii)
individuals who, as of January 1, 2005, constituted the Board of Directors of
CenturyTel (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to such date whose election, or nomination for
election by CenturyTel’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Incumbent Board; or



 
(iii)
consummation of a reorganization, share exchange, merger or consolidation
(including any such transaction involving any direct or indirect subsidiary of
CenturyTel) or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”); provided, however, that in no
such case shall any such transaction constitute a Change of Control if
immediately following such Business Combination:



 
(1)
the individuals and entities who were the beneficial owners of CenturyTel’s
outstanding Common Stock and CenturyTel’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect beneficial ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the surviving or successor
corporation, or, if applicable, the ultimate parent company thereof (the
“Post-Transaction Corporation”), and



 
(2)
except to the extent that such ownership existed prior to the Business
Combination, no person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either CenturyTel, the
Post-Transaction Corporation or any subsidiary of either corporation)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 20% or more of the combined voting power of the then outstanding
voting securities of such corporation, and



 
(3)
at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination; or



 
(iv)
approval by the shareholders of CenturyTel of a complete liquidation or
dissolution of CenturyTel.

 
For purposes of this Section 9, the term “person” shall mean a natural person or
entity, and shall also mean the group or syndicate created when two or more
persons act as a syndicate or other group (including a partnership or limited
partnership) for the purpose of acquiring, holding, or disposing of a security,
except that “person” shall not include an underwriter temporarily holding a
security pursuant to an offering of the security.


 
(b)
Upon a Change of Control of the type described in clause (a)(i) or (a)(ii) of
this Section 9 or upon the approval by the Board of Directors of CenturyTel of
any Change of Control of the type described in clause (a)(iii) or (a)(iv) of
this Section 9, all shares of stock awarded pursuant to this Plan shall
automatically become fully vested, all restrictions or limitations on any shares
of stock awarded shall automatically lapse and, unless otherwise provided in the
Agreement, all performance criteria and other conditions relating to the shares
of stock awarded shall be deemed to be achieved at the target level without the
necessity of action by any person.



 
(c)
In the event that the consideration offered to shareholders of CenturyTel in any
transaction described in this Section 9 consists of anything other than cash,
the Committee shall determine the fair cash equivalent of the portion of the
consideration offered that is other than cash.



10.           Amendment or Termination.  The Board may from time to time alter,
amend, suspend or discontinue the Plan, except that no alteration or amendment
shall, without the approval of a majority of the stockholders of the Company and
entitled to vote at a duly called stockholders’ meeting, (i) increase the total
number of shares which may be awarded under the Plan, except as provided in
Section 8, (ii) change the standards of eligibility of employees eligible to
participate in the Plan, (iii) materially increase the benefits accruing to
Participants under the Plan, or (iv) materially expand the types of awards
available for grant under the Plan.  No such amendment or modification shall,
however, adversely affect, without his written consent, any employee with
respect to stock already awarded to him.


11.           Choice of Law.  The place of administration of the Plan shall be
within the State of Louisiana and the validity, interpretation and
administration of the Plan and of any rules, regulations, determinations or
decisions made thereunder shall be determined exclusively in accordance with the
laws of the State of Louisiana.  Without limiting the generality of the
foregoing, the period within which any action in connection with the Plan must
be commenced shall be governed by the laws of the State of Louisiana, without
regard to the place where the act or omission complained of took place, the
residence of any party to such action or the place where the action may be
brought.


12.           Withholding of Taxes.  Participant shall advise the Company within
30 days of the date of the stock award whether Participant wishes to be taxes at
the time of grant or at the time the Restriction Period expires.  At the time
the Participant elects to be taxed, Participant shall advise the Company whether
it shall withhold from regular compensation the amount of applicable taxes or
Participant shall pay the Company the amount of Federal tax required to be
withheld.  If so provided in the applicable Agreement, a participant will have
the right to satisfy his or her withholding tax obligation in whole or in part
by electing (an “Election”) to deliver currently owned shares of Common Stock or
to have the Company withhold from the shares the participant otherwise would
receive shares of Common Stock having a value equal to the minimum amount
required to be withheld, with the value of the shares to be delivered or
withheld being based on the Fair Market Value of the Common Stock on the date
that the amount of tax to be withheld is determined (the “Tax Date”).  Each
Election must be made prior to the Tax Date.  Notwithstanding anything to the
contrary in this Plan or any Agreement, the Committee may disapprove of any
Election or suspend or terminate the right to make Elections.


IN WITNESS WHEREOF, this instrument has been executed as of the date and year
indicated in the Recitals on page 1 hereof.



 
CenturyTel, Inc.
         
By:  /s/ Glen F. Post, III        
 
        Glen F. Post, III
 
        Chairman of the Board and
 
        Chief Executive Officer